The Honorable Lu Hardin State Senator 260 Hilltop Drive Russellville, Arkansas 72801
Dear Senator Hardin:
This is in response to your request for an opinion on the following questions:
  May a student attend a School District by Order of a Court of competent jurisdiction and not actually live in the District of attendance, as it relates to A.C.A. 6-18-202? More specifically, may a Court under Guardianship specifically state "for school attendance purposes only" and be consistent with the above statute?
Correspondence attached to your request, a letter from Danny H. Taylor, Superintendent, Russellville School District, to you, states that a local court recently placed guardianship of a student with individuals who live within the Russellville School District "for school attendance purposes only," while the student continues to live with his or her legal parents in an adjoining school district.
After reviewing your request and the letter from Mr. Taylor, I am of the opinion that any attempt to address your questions would violate this office's long-standing policy against questioning the judgments of courts. Our policy on such matters is compelled, primarily, by the separation of powers doctrine. See Ark. Const., art. 4, §§ 1 and 2. The judicial power of the State is vested in the courts. Ark. Const., art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters. Pursuant to these principles, I would suggest that any challenges to the order you describe be made judicially.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh